Case: 17-12870     Date Filed: 10/16/2017   Page: 1 of 17


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-12870
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:17-cv-01171-MSS-MAP



WORLD OF BEER FRANCHISING, INC.,
a Florida corporation,

                                                          Plaintiff - Appellant,

                                        versus

MWB DEVELOPMENT I, LLC,
a Virginia limited liability company,
MWB DEVELOPMENT II, LLC,
a Virginia limited liability company,
MWB DEVELOPMENT III, LLC,
a Virginia limited liability company,
CRAFTHOUSE, LLC,
a Virginia limited liability company,
EVAN S. MATZ,
an individual,

                                                          Defendants - Appellees.
              Case: 17-12870    Date Filed: 10/16/2017    Page: 2 of 17


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (October 16, 2017)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      World of Beer Franchising, Inc. (“WOBF”) appeals the district court’s

denial of its motion for a preliminary injunction. WOBF sought to enjoin three of

its former franchisees and their principal from using its confidential information,

marks, and trade dress and from violating non-competition provisions in their

franchise agreements. WOBF similarly sought to enjoin CraftHouse, LLC—an

alleged competitor operated by the franchisees’ principal—from using WOBF’s

marks and trade dress. The district court concluded that the dispute resolution

provisions in the parties’ franchise agreements prohibited WOBF from seeking a

preliminary injunction until the parties mediated their dispute, which they had

failed to do. On appeal, WOBF argues that the district court incorrectly interpreted

the franchise agreements’ dispute resolution provisions and, as a result, abused its

discretion by denying a preliminary injunction without reaching the merits of

WOBF’s motion. After careful review, we affirm.




                                          2
               Case: 17-12870          Date Filed: 10/16/2017    Page: 3 of 17


                                  I.      BACKGROUND

A.     Factual Background

       WOBF is a franchisor of World of Beer restaurants, which sell beer, tavern

fare, and other authorized products in a pub environment. The three franchisees in

this case, MWB Development I, LLC, MWB Development II, LLC, and MWB

Development III, LLC, each entered into a franchise agreement with WOBF to

operate a World of Beer restaurant in Virginia. Evan Matz is the principal and

operator of each of the franchisees; Matz personally guaranteed the franchisees’

payment and performance under the franchise agreements.

       1.     The Franchise Agreements’ Dispute Resolution and Termination
              Provisions

       All three franchise agreements contain identical dispute resolution and

termination provisions.1 The dispute resolution provisions are found in Section 23.

The provisions relevant to this case are as follows.

       Section 23.1 dictates that the parties submit to non-binding mediation before

commencing arbitration, which was required for certain types of disputes:

       During the term of this Agreement, certain disputes may arise
       between you and us that may be resolvable through mediation. To
       facilitate such resolution, you and we agree each party must, before
       commencing any arbitration proceeding, submit the dispute to non-
       binding mediation . . . Nevertheless, both you and we have the right in

       1
         The parties acknowledge that the franchise agreements differ to some extent, but they
agree that all of the provisions at issue in this appeal are identical.


                                                3
                Case: 17-12870        Date Filed: 10/16/2017       Page: 4 of 17


       a proper case to obtain temporary restraining orders and temporary or
       preliminary injunctive relief from a court of competent jurisdiction.
       However, the parties must immediately and contemporaneously
       submit the dispute for non-binding mediation. If the dispute between
       you and us cannot be resolved through mediation within 60 days
       following the appointment of the mediator, the parties must submit the
       dispute to arbitration subject to the following terms and conditions.

Doc. 1-2 at 52. 2

       Section 23.2 sets forth the “terms and conditions” of arbitration:

       EXCEPT FOR DISPUTES . . . RELATED TO OR BASED ON THE
       MARKS (WHICH AT OUR SOLE OPTION MAY BE SUBMITTED
       TO ANY COURT OF COMPETENT JURISDICTION) AND
       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY THIS
       AGREEMENT, ANY LITIGATION, CLAIM, DISPUTE, SUIT,
       ACTION, CONTROVERSY, PROCEEDING OR OTHERWISE
       (“DISPUTE”) BETWEEN OR INVOLVING YOU AND US . . .
       WHICH [IS] NOT RESOLVED WITHIN 45 DAYS OF NOTICE
       FROM EITHER YOU OR WE TO THE OTHER, WILL BE
       SUBMITTED TO ARBITRATION TO THE PLACE OF BUSINESS
       OF THE AMERICAN ARBITRATION ASSOCIATION CLOSEST
       TO OUR HEADQUARTERS IN TAMPA, FLORIDA.           THE
       ARBITRATION WILL BE CONDUCTED BY THE AMERICAN
       ARBITRATION    ASSOCIATION      PURSUANT    TO    ITS
       COMMERCIAL ARBITRATION RULES. . . .

Id. at 52-53 (emphasis removed).

       Section 23.5 then reiterates that a preliminary injunction may be sought, as

long as the dispute is contemporaneously submitted for arbitration on the merits.

       NOTHING IN THIS AGREEMENT WILL PREVENT YOU OR WE
       FROM OBTAINING TEMPORARY RESTRAINING ORDERS
       AND TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF

       2
        Unless otherwise specified, all citations in the form “Doc. __” refer to the district court
docket entries.
                                                 4
              Case: 17-12870     Date Filed: 10/16/2017   Page: 5 of 17


      FROM A COURT OF COMPETENT JURISDICTION. HOWEVER,
      YOU AND WE MUST CONTEMPORANEOUSLY SUBMIT A
      DISPUTE FOR ARBITRATION ON THE MERITS.

Id. at 54 (emphasis removed).

      The franchise agreements also set out, in Section 20, the parties’ rights and

obligations upon the agreements’ termination. For example, the agreements

provide that termination cuts off the franchisees’ rights to use any of WOBF’s

confidential information or marks. The agreements also contain non-competition

provisions prohibiting the franchisees from having any interest in a competitive

business for a period of two years after termination.

      2.     Matz Terminated the Franchise Agreements.

      For several years, Matz successfully operated the franchisees’ World of Beer

restaurants. But in early 2017, his relationship with WOBF soured. WOBF

informed Matz that the franchisees were violating the franchise agreements by

failing to “acquire all services, supplies, materials, ingredients, food and beverage

products” from WOBF’s approved suppliers. Doc. 1-8 at 2. Matz denied WOBF’s

accusations, but he and the franchisees nonetheless agreed to a consensual

termination of the franchise agreements, which included debranding the restaurants

within 90 days. Several months later, Matz sent WOBF a follow-up letter

confirming that the franchisees had in fact debranded. Matz then formed




                                          5
             Case: 17-12870     Date Filed: 10/16/2017   Page: 6 of 17


CraftHouse, LLC, and reopened the franchisees’ former World of Beer restaurants

under the CraftHouse name.

B.    Procedural History

      Upon discovering that Matz had reopened the restaurants, WOBF filed suit

against him, the franchisees, and CraftHouse (to whom we refer collectively as

“Matz”) in the district court. WOBF alleged infringement of its marks and trade

dress, unfair competition, and violation of the non-competition provisions in the

franchise agreements. WOBF acknowledged that the franchise agreements

contained an arbitration provision and represented in the complaint that it would

initiate arbitration simultaneously with filing suit. WOBF did not, however, refer

to the franchise agreements’ mediation provisions.

      WOBF then moved for a preliminary injunction enjoining the conduct about

which WOBF complained—that is, relief on the merits. After the district court set

a hearing on the motion, Matz moved to cancel or continue the hearing, arguing

that WOBF had failed to comply with the franchise agreements’ dispute resolution

provisions by filing suit before commencing mediation or arbitration. In response,

WOBF argued that Matz had overlooked Section 23.5 of the franchise agreements,

which permits the pursuit of preliminary injunctive relief when the dispute is

contemporaneously submitted to arbitration. WOBF asserted that it had complied

with Section 23.5 because it had already submitted the dispute to the American


                                         6
              Case: 17-12870     Date Filed: 10/16/2017    Page: 7 of 17


Arbitration Association. In addition, WOBF represented that it had previously

notified Matz’s counsel that it was initiating arbitration, provided counsel with a

copy of the statement of claim in arbitration, and asked whether Matz had “any

preference as to mediating through the AAA or selecting a private mediator.” Doc.

33 at 14. But, according to WOBF, Matz failed to respond until the day before

WOBF filed its response to Matz’s motion to cancel the hearing. WOBF

represented that it was “willing to mediate this dispute,” but not until after the

preliminary injunction hearing. Id.

      The district court granted Matz’s motion to cancel the hearing and directed

the parties to mediate “in accordance with their Franchise Agreements.” Doc. 37

at 2. It also denied WOBF’s motion for a preliminary injunction without prejudice,

noting that the preliminary injunction hearing was continued only until “after the

[p]arties have completed their contemporaneous obligation to mediate this matter.”

Id. at 2-3. This appeal followed.

                         II.    STANDARD OF REVIEW

      Although we review the district court’s ruling on a motion for a preliminary

injunction for an abuse of discretion, we review de novo any legal conclusions that

underlie the district court’s ruling. Stewart v. KHD Deutz of Am., Corp., 980 F.2d

698, 701-02 (11th Cir. 1993). Because contract interpretation is a legal question,




                                           7
                Case: 17-12870       Date Filed: 10/16/2017       Page: 8 of 17


we review the district court’s interpretation of the franchise agreements de novo.

Bragg v. Bill Heard Chevrolet, Inc., 374 F.3d 1060, 1065 (11th Cir. 2004).

                                    III.   DISCUSSION

       The district court denied WOBF’s motion for a preliminary injunction after

concluding explicitly that the franchise agreements required WOBF to submit its

dispute with Matz to mediation before obtaining a preliminary injunction and,

implicitly, that WOBF had failed to satisfy this contractual requirement. The court

did not reach the merits of WOBF’s motion. Thus, we are called upon only to

decide whether the district court erred in interpreting the franchise agreements’

dispute resolution provisions. We conclude that it did not. 3

       Under Florida law, 4 a written contract must be construed so as “to give

effect to the parties’ intentions.” In re Managed Care, 756 F.3d 1222, 1232 (11th

Cir. 2014). “In interpreting a contract under Florida law, we give effect to the

plain language of contracts when that language is clear and unambiguous.” Equity

Lifestyle Props., Inc. v. Fla. Mowing and Landscape Serv., Inc., 556 F.3d 1232,

1242 (11th Cir. 2009) (internal quotation marks omitted). We must construe the


       3
          Because we agree with the district court that WOBF failed to satisfy its contractual
obligation to submit the dispute to mediation before obtaining a preliminary injunction, we do
not address WOBF’s separate argument that the district court abused its discretion by invoking
its inherent authority to control its docket when it ordered the parties to mediate.
       4
       The parties do not dispute that Florida law governs the interpretation of the franchise
agreements. Indeed, all three agreements contain choice of law provisions that select Florida
law. Docs. 1-2 at 50; 1-4 at 51-52; 1-6 at 51.

                                                8
               Case: 17-12870       Date Filed: 10/16/2017      Page: 9 of 17


contract as a whole, see Hibiscus Assocs. Ltd. v. Bd. of Trs. of Policemen &

Firemen Ret. Sys. of City of Detroit, 50 F.3d 908, 919 (11th Cir. 1995), and “must

read the contract to give meaning to each and every word it contains.” Equity

Lifestyle Props., 556 F.3d at 1242. “[W]e avoid treating a word as redundant or

mere surplusage if any meaning, reasonable and consistent with other parts, can be

given to it.” Id. (internal quotation marks omitted). “We may not rewrite [a]

contract.” Everhart v. Drake Mgmt., Inc., 627 F.2d 686, 690 (5th Cir. 1980). 5

       WOBF concedes that the franchise agreements’ dispute resolution

provisions permit it to seek a preliminary injunction only “as long as it also

submits the dispute to arbitration and mediation on the merits.” Appellant’s Br. at

23. It further acknowledges that, upon seeking injunctive relief, it “needs to

immediately and contemporaneously submit the dispute to mediation.” Id. at 22.

WOBF presents two arguments why the district court erred in requiring the parties

to mediate before hearing the motion for a preliminary injunction. First, it argues

that the franchise agreements’ dispute resolution provisions did not require it to

mediate before obtaining a preliminary injunction because the claims on which it

sought relief are not subject to arbitration. Second, and alternatively, WOBF

argues that even if mediation was required, WOBF took sufficient steps toward


       5
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.

                                              9
             Case: 17-12870     Date Filed: 10/16/2017   Page: 10 of 17


mediation to satisfy its obligations under the dispute resolution provisions. We

discuss these arguments in turn.

A.    The Franchise Agreements Required WOBF to Mediate Before Seeking
      a Preliminary Injunction.

      The district court denied WOBF’s motion for a preliminary injunction

because it concluded that the parties had a “contemporaneous obligation to mediate

this matter,” which they had failed to satisfy. Doc. 37 at 2. WOBF argues that the

district court erred because it: (1) misinterpreted Section 23.1 of the franchise

agreements and (2) failed to consider Section 23.5, which it argues is the provision

that most directly addresses the dispute resolution procedure when a party wishes

to pursue a preliminary injunction.

      1.     Section 23.1 Required “Immediate and Contemporaneous”
             Submission of the Dispute to Mediation.

      WOBF first argues that the district court wrongly interpreted Section 23.1 to

mean that WOBF was required to mediate its dispute with Matz before seeking a

preliminary injunction. Even though WOBF’s argument grows out of Section

23.1, it is rooted in Section 23.2. Again, Section 23.2 provides that:

      EXCEPT FOR DISPUTES . . . RELATED TO OR BASED ON THE
      MARKS . . . ANY LITIGATION, CLAIM, DISPUTE, SUIT,
      ACTION, CONTROVERSY, PROCEEDING OR OTHERWISE
      (“DISPUTE”) BETWEEN OR INVOLVING YOU AND US . . .
      WILL BE SUBMITTED TO ARBITRATION . . . .




                                          10
             Case: 17-12870     Date Filed: 10/16/2017   Page: 11 of 17


Doc. 1-2 at 52-53 (emphasis removed). WOBF contends that this dispute is

“related to” WOBF’s marks, so the exception in Section 23.2 removes it from the

arbitration requirement. WOBF then relies on one clause in Section 23.1 in

isolation: “[Y]ou and we agree that each party must, before commencing any

arbitration proceeding, submit the dispute to non-binding mediation . . . .” Id. at

52. WOBF interprets that clause as requiring mediation only when arbitration also

is required. WOBF thus argues that, because this case is “related to” WOBF’s

marks and therefore falls outside of Section 23.1’s arbitration requirement, it also

must fall outside of Section 23.1’s mediation requirement.

      We reject WOBF’s interpretation of these provisions for two reasons. First,

WOBF’s interpretation is inconsistent with Section 23.1 when read as a whole. It

is true that Section 23.1’s first two sentences, on which WOBF relies, require the

parties to submit to mediation before commencing any arbitration proceeding:

      During the term of this Agreement, certain disputes may arise
      between you and us that may be resolvable through mediation. To
      facilitate such resolution, you and we agree each party must, before
      commencing any arbitration proceeding, submit the dispute to non-
      binding mediation . . . .

Id. But language appearing later in Section 23.1 provides for mediation without

reference to arbitration:

      Nevertheless, both you and we have the right in a proper case to
      obtain temporary restraining orders and temporary or preliminary
      injunctive relief from a court of competent jurisdiction. However, the


                                          11
               Case: 17-12870       Date Filed: 10/16/2017       Page: 12 of 17


       parties must immediately and contemporaneously submit the dispute
       for non-binding mediation.

Id. This latter provision appears to require mediation any time a party seeks

preliminary injunctive relief. Reading Section 23.1’s first two sentences to be

consistent with the latter provision, as we must, see Hibiscus Assocs. Ltd., 50 F.3d

at 919, we conclude that the first two sentences are best interpreted as a temporal

requirement dictating the timing of mediation and arbitration, while the latter

provision is the requirement to mediate. Contrary to WOBF’s argument, nothing

in Section 23.1’s first two sentences expressly limits the mediation requirement to

circumstances where the dispute is arbitrable. Rather, Section 23.1’s first two

sentences say that the parties must mediate “before commencing any arbitration

proceeding.” Doc. 1-2 at 52 (emphasis added). Read as a temporal requirement,

this portion of Section 23.1 is entirely consistent with the broader language that

appears in the latter provision: To obtain a preliminary injunction, the parties must

“immediately and contemporaneously submit the dispute” for mediation, id.,

regardless of whether the dispute is arbitrable.

       Second, WOBF incorrectly asserts that this case is “related to or based on”

WOBF’s marks and therefore falls outside of Section 23.2’s arbitration

requirement.6 While WOBF did allege infringement of its marks, it also alleged


       6
          Matz argues that we should disregard this argument because WOBF did not raise it in
the district court. While that is indeed grounds for declining to consider an argument on appeal,
                                               12
              Case: 17-12870       Date Filed: 10/16/2017      Page: 13 of 17


that Matz: (1) violated the non-competition provisions in the franchise

agreements, (2) used WOBF’s confidential information, and (3) infringed WOBF’s

trade dress. It sought preliminary injunctive relief on the merits of all these claims.

These claims are in no way “related to or based on” WOBF’s marks because

WOBF could raise them independently of the alleged infringement.

       WOBF all but conceded this point in its complaint. It alleged:

       Under the franchise agreements, the parties agreed to arbitrate most
       disputes but are permitted to seek interim injunctive relief and other
       relief related to the use of Plaintiff’s marks.          Accordingly,
       contemporaneously with filing this suit WOBF will initiate an
       arbitration proceeding against Defendants for the claims subject to the
       arbitration proceeding.

Doc. 1 at 2. If all the claims in this case fell within the arbitration exception in

Section 23.2, as WOBF now contends, then WOBF had no reason to initiate

arbitration or mention it in the complaint. Regardless of whether WOBF might be

permitted to amend its pleadings, its complaint shows its recognition that the

franchise agreements called for arbitration on at least some claims in this case.

This recognition is consistent with Section 23.2’s plain language. So, even if




see Access Now, Inc. v. Southwest Airlines Co.¸ 385 F.3d 1324, 1331 (11th Cir. 2004), we choose
to address the argument to explain why it fails even if properly preserved.

                                              13
               Case: 17-12870       Date Filed: 10/16/2017       Page: 14 of 17


WOBF were correct that Section 23.1 requires mediation only as a precursor to

arbitrable disputes, WOBF would still not be excused from mediation in this case.7

       2.      Section 23.5 Does Not Override Section 23.1.

       WOBF next argues that the district court should have considered Section

23.5 and afforded it controlling weight over Section 23.1 because it addresses the

procedure for obtaining a preliminary injunction more specifically than does

Section 23.1. See Kel Homes, LLC v. Burris, 933 So. 2d 699, 703 (Fla. Dist. Ct.

App. 2006) (“[I]t is a general principle of contract interpretation that a specific

provision dealing with a particular subject will control over a different provision

dealing only generally with that same subject.”). Again, Section 23.5 provides:

       NOTHING IN THIS AGREEMENT WILL PREVENT YOU OR WE
       FROM OBTAINING TEMPORARY RESTRAINING ORDERS
       AND TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF
       FROM A COURT OF COMPETENT JURISDICTION. HOWEVER,
       YOU AND WE MUST CONTEMPORANEOUSLY SUBMIT A
       DISPUTE FOR ARBITRATION ON THE MERITS.

Doc. 1-2 at 54 (emphasis removed).

       WOBF focuses on the beginning of Section 23.5, arguing that it “explicitly

allows a party to seek injunctive relief despite anything else in the contract . . .”

       7
          WOBF also argues that Section 23.1 may not apply at all because it concerns disputes
that occur “during the term of [the franchise agreement,]” and its dispute with Matz is based
entirely on post-termination conduct. Appellant’s Reply Br. at 8. We need not address that
argument in detail, however, because Section 23.7 provides for the survival of Section 23
notwithstanding the franchise agreements’ termination. See Doc. 1-2 at 54 (“This Section 23
continues in full force and effect subsequent to and notwithstanding the expiration or termination
of this agreement for any reason.”) (emphasis removed).


                                               14
             Case: 17-12870     Date Filed: 10/16/2017    Page: 15 of 17


Appellant’s Br. at 24. But to the extent WOBF argues that we should interpret

Section 23.5 as eliminating the mediation requirement in Section 23.1, we decline

to do so. Our interpretation of the franchise agreements must “give effect . . . to all

provisions of the agreement[s] if it can be reasonably done.” McArthur v. A.A.

Green & Co. of Fla., Inc., 637 So. 2d 311, 311 (Fla. Dist. Ct. App. 1994). And

here, Sections 23.1 and 23.5 are easily read together. Section 23.1 requires the

parties to submit disputes for mediation “immediately and contemporaneously”

with a motion for a preliminary injunction; Section 23.5 requires them to submit

disputes for arbitration “contemporaneously” with such a motion. Doc. 1-2 at 52,

54. Moreover, Section 23.1 makes clear how the arbitration and mediation

requirements fit together temporally: The parties must mediate “before” a party

commences arbitration. Id. at 52. The plainest interpretation of those provisions is

that the parties intended Sections 23.1 and 23.5 to act as companion provisions. To

obtain a preliminary injunction, a party must contemporaneously submit the

dispute to both arbitration and mediation, and if mediation fails to resolve the

dispute “within 60 days following the appointment of the mediator,” the dispute

must be submitted to arbitration. Id. Because we can reasonably read Sections

23.1 and 23.5 together, we hold that Section 23.5 does not override Section 23.1.

B.    WOBF Failed to Submit the Dispute to Mediation.




                                          15
               Case: 17-12870        Date Filed: 10/16/2017       Page: 16 of 17


       As we have explained, WOBF and the franchisees contracted to

“immediately and contemporaneously submit” any disputes to mediation when

seeking a preliminary injunction. 8 Id. Having concluded that WOBF was required

to submit its dispute with Matz to mediation, we must now decide whether the

district court erred in deciding that WOBF failed to do so. 9

       In its response to Matz’s motion to cancel the preliminary injunction

hearing, WOBF represented that on June 13, 2017—more than two weeks after it

filed its motion for a preliminary injunction—it asked Matz whether he had “any

preference as to mediating through the AAA or selecting a private mediator.” Doc.

33 at 14. WOBF argues that this attempt to coordinate mediation satisfied its

obligations under the dispute resolution provisions and that it is “unclear what else

[it] could have done to ‘submit’ the case to mediation.” Appellant’s Reply Br. at 8.

We are unpersuaded. Section 23.1 requires mediation to be conducted under the



       8
         In its reply brief, WOBF argues that the event that triggers the mediation obligation in
Section 23.1 is “obtaining” rather than merely “seeking” a preliminary injunction. Appellant’s
Reply Br. at 6. Thus, according to WOBF, it was not obligated to submit its dispute with Matz
to mediation until the district court granted its motion for a preliminary injunction. But because
WOBF raised that argument for the first time in its reply brief, we decline to consider it. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 682-83 (11th Cir. 2014) (explaining that
arguments raised for the first time in a reply brief “come too late” for our consideration). We
note further that the argument appears to be inconsistent with the position WOBF has taken
previously. See Appellant’s Br. at 22 (“[A party] can first seek injunctive relief but needs to
immediately and contemporaneously submit the dispute to mediation.” (emphasis added)).
       9
         The parties argue about what “immediately” and “contemporaneously” mean in the
context of Section 23.1’s mediation requirement. We need not consider those arguments,
however, because we conclude that WOBF failed to submit the dispute to mediation at all.
                                                16
             Case: 17-12870    Date Filed: 10/16/2017   Page: 17 of 17


American Arbitration Association’s Commercial Mediation Rules (“AAA Rules”).

Rule M-2 of the AAA Rules governs the initiation of mediation, providing that:

      Any party or parties to a dispute may initiate mediation under the
      AAA’s auspices by making a request for mediation to any of the
      AAA’s regional offices or case management centers via telephone,
      email, regular mail or fax. . . .

Commercial Arbitration Rules and Mediation Procedures, AM. ARBITRATION

ASS’N 39, https://www.adr.org/sites/default/files/Commercial%20Rules.pdf (last

visited Sept. 21, 2017). Thus, it was possible for WOBF to initiate or “submit” the

case to mediation even without Matz’s cooperation. Because WOBF failed to do

so, the district court did not abuse its discretion in denying WOBF’s motion for a

preliminary injunction.

                              IV.      CONCLUSION

      For the foregoing reasons, we affirm the district court’s order denying the

motion for a preliminary injunction.

      AFFIRMED.




                                         17